Case: 18-2251   Document: 26 Page:
         Case 1:16-cv-12217-FDS    1   Date
                                Document 395Filed:
                                              Filed12/09/2020  Entry
                                                    12/09/20 Page 1 ofID:
                                                                       2 6387471




                 United States Court of Appeals
                                  For the First Circuit
                                     _____________________
 No. 18-2251

  JOSE PINEDA, on behalf of himself and all others similarly situated; JOSE MONTENEGRO,
 on behalf of himself and all others similarly situated; MARCO LOPEZ, on behalf of himself and
  all others similarly situated; JOSE HERNANDEZ, on behalf of himself and all others similarly
                                               situated,

                                        Plaintiffs - Appellees,

                                                  v.

          SKINNER SERVICES, INC., d/b/a Skinner Demolition; THOMAS SKINNER,

                                      Defendants - Appellants,

                     DAVID SKINNER; ELBER DINIZ; SANDRO SANTOS,

                                           Defendants.
                                       __________________

                                               Before

                                     Lynch, Kayatta and Barron,
                                          Circuit Judges.
                                       __________________

                                            JUDGMENT

                                     Entered: December 9, 2020

        After carefully considering the motion papers and the record on appeal, the motion to
 dismiss is granted, and the appeal is dismissed.

         Civil contempt orders against parties are not generally appealable before final judgment.
 See Appeal of Licht & Semonoff, 796 F.2d 564, 568-69 (1st Cir. 1986). Although Appellants
 mention cases where interlocutory appeals have been allowed and cases describing exceptions to
 the general rule, they do not show that the specific facts of their case satisfy all the requirements
 for any exception to the final judgment rule.

        The appeal is dismissed. See 1st Cir. Loc. R. 27.0(c).
Case: 18-2251   Document: 26 Page:
         Case 1:16-cv-12217-FDS    2   Date
                                Document 395Filed:
                                              Filed12/09/2020  Entry
                                                    12/09/20 Page 2 ofID:
                                                                       2 6387471




                                          By the Court:

                                          Maria R. Hamilton, Clerk




 cc:
 Alexander Sugerman-Brozan
 Gregory J. Aceto
 Nicole Hera Horberg Decter
 Nathan P. Goldstein
 Jasper Jacob Groner
 Paige Walker McKissock
 Michael Brandon Cole
 Ian Philip Gillespie
 Carey Shockey
